746 So. 2d 544 (1999)
Rondale HALL, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-2583.
District Court of Appeal of Florida, Fifth District.
December 10, 1999.
Rondale Hall, Chipley, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
THOMPSON, J.
Petitioner, Rondale Hall, seeks a petition for writ of habeas corpus for a belated appeal claiming that he timely requested his attorney to file a notice of appeal and the attorney did not. We deny the petition without prejudice because Hall's petition is legally insufficient. Hall may refile his petition under oath.
Florida Rule of Appellate Procedure 9.140(j)(2)(F) provides that a petition seeking a belated appeal shall include "the specific facts sworn to by the petitioner or petitioner's counsel that constitute the alleged ineffective assistance of counsel...." However, the petition in this case was not made under oath. Therefore, it is facially insufficient. See State v. Trowell, 739 So. 2d 77 (Fla.1999) (court should grant belated appeal if petitioner complies with Rule 9.140(j)(2)(F) and alleges that he made a timely request of counsel to file notice of appeal, and counsel failed to do so).
Petition for Writ of Habeas Corpus DENIED without Prejudice.
ANTOON, C.J., and W. SHARP, J., concur.